This Agreement dated the 11 day of August, 2004 (the "Agreement").

COLLABORATIVE RESEARCH AGREEMENT

BETWEEN:

UPSTREAM BIOSCIENCES INC, a corporation incorporated under the laws of British
Columbia, and having its offices at Suite # 305 - 1338 West Broadway, Vancouver,
British Columbia, Canada V6H I H2 ("Sponsor")

AND:

THE UNIVERSITY OF BRITISH COLUMBIA, a corporation continued under the University
Act of British Columbia and having its administrative offices at 2075 Wesbrook
Mall, Vancouver, British Columbia, Canada V6T 1W5 ("University")

AND:

VANCOUVER COASTAL HEALTH AUTHORITY, a public hospital having its administrative
offices at VGH Research Pavilion, 828 West 10th Avenue, Vancouver, British
Columbia, Canada V5Z IL8. ("VCHA")

(University and VCHA are collectively referred to as the "Institution")

(each referred to as a "Party" and collectively as the "Parties")

WHEREAS:

A.

Sponsor is involved in creating an integrated knowledgebase (the "Collaborative
Pathway Development"), comprising hardware, software and data, which the
scientific community can use to build models of complex biological process, and
to mine for discoveries and patentable inventions;

B.

Sponsor is building the Collaborative Pathway Development with the assistance of
many contributors;

C.

Institution wishes to participate in the building of the Collaborative Pathway
Development;

D.

To be able to participate in the Collaborative Pathway Development, Institution
will need access to the proprietary information of Sponsor; and

E.

The participation of University in the Collaborative Pathway Development will
further the instructional and research objectives of the University in a manner
consistent with its status as a non-profit, tax-exempt, educational institution,
and may derive benefits for both Sponsor and University through inventions,
improvements, and discoveries.

NOW THEREFORE, IN CONSIDERATION of the promises and covenants contained herein
and other good and valuable consideration (the receipt and sufficiency of which
is hereby confirmed) the Parties hereto agree as follows:

 

 


--------------------------------------------------------------------------------



 

- 2 -

 

 

 

1.

DEFINITIONS

1.1

In this Agreement, unless a contrary intention appears, the following words and
phrases mean:

 

(a)

"Confidential Information" means any and all knowledge, know-how, information,
or techniques disclosed by the one party (the "Provider") to another (the
"Recipient") relating to the Project, including, without limiting the generality
of the foregoing, all research, data, specifications, plans, drawings,
prototypes, models, documents, records, instructions, manuals, papers, or other
materials of any nature whatsoever, whether written or otherwise, relating to
same. In order to constitute "Confidential Information", the Provider must
clearly identify it in writing as being confidential, or if the disclosure takes
place orally or in some other non-tangible form, the Provider must summarize it
in writing and identify it as being confidential within thirty (30) days of
making the disclosure. Furthermore, a disclosure will not be considered
"Confidential Information" for the purposes of this Agreement if and when it:

 

(i)

is made subject to an order by judicial or administrative process requiring the
Recipient to disclose any or all of the Confidential Information disclosed to it
by the Provider, provided however that the Recipient will promptly notify the
Provider and allow the Provider reasonable time to oppose such process before
disclosing any of the Confidential Information disclosed to it by the Provider;

 

(ii)

is published or becomes available to the general public other than through a
breach of this Agreement;

 

(iii)

is obtained by the Recipient from a third party with a valid right to disclose
it, provided that said third party is not under a confidentiality obligation to
the Provider;

 

(iv)

is independently developed by employees, agents or consultants of the Recipient
who had no knowledge of or access to the Confidential Information disclosed to
it by another party to this Agreement as evidenced by the Recipient's records;
or

 

(v)

was possessed by the Recipient prior to receipt from the Provider, other than
through prior disclosure by the Provider, as evidenced by the Recipient's
records;

 

(b)

"Contract Period" means 1st May, 2004 through 31st December, 2007;

 

(c)

"Copyrighted Software" means the copyright in computer software for the System,
including all related code, specifications, documentation, revisions,
enhancements and modifications thereto, in whatever form and media;

 

 


--------------------------------------------------------------------------------



 

- 3 -

 

 

 

(d)

"Intellectual Property" means, any and all knowledge, know-how, technique (s),
technology, trade secrets and other intellectual property, including that which
is conceived, invented, developed, improved or acquired, but does not include
Copyrighted Software;

 

(e)

"Investigator" means Dr. Artem Cherkasov of the Department of Medicine at
University and Division of Infectious Diseases at the Vancouver Hospital Health
Sciences Centre of the VCHA;

 

(f)

"Joint Intellectual Property" means Intellectual Property that is conceived,
invented, developed, improved or acquired, in the performance of the Project by
one or more employees or sub-contractors of Institution and one or more
employees or sub-contractors of Sponsor;

 

(g)

"Joint Copyrighted Software" means Copyrighted Software which is developed in
the performance of the Project by one or more employees or sub-contractors of
Institution and by one or more employees or sub-contractors of Sponsor;

 

(h)

"Institution Copyrighted Software" means Copyrighted Software which is developed
in the performance of the Project solely by one or more employees or
sub-contractors of Institution. Institution Copyrighted Software includes
improvements to Sponsor Copyrighted Software made solely by one or more
employees or sub-contractors of Institution;

 

(i)

"Project" means the Project described in Appendix "A";

 

(j)

"Sponsor Copyrighted Software" means Copyrighted Software which is developed
solely by one or more employees or sub-contractors of Sponsor;

 

(k)

"Sponsor Intellectual Property" means Intellectual Property made, conceived,
invented, developed, or improved by one or more employees or sub-contractors of
Sponsor; and

 

(l)

"System" means a symantic network-based database for modeling molecular
interactions and pathways;

 

(m)

"Institution Intellectual Property" means Intellectual Property made, conceived,
invented, developed, or improved by one or more employees or sub-contractors of
Institution. "Institution Intellectual Property" includes improvements to
Sponsor Intellectual Property that are made, conceived, invented, developed, or
improved solely by one or more employees or sub-contractors of Institution.

2.

RESEARCH WORK

2.1

Institution will commence the performance of the Project promptly after the
effective date of this Agreement, and will use reasonable efforts to perform the
Project substantially in accordance with the terms and conditions of this
Agreement.

 


--------------------------------------------------------------------------------



 

- 4 -

 

 

Notwithstanding anything to the contrary in this Agreement, Sponsor and
Institution may at any time amend the Project by mutual written Agreement.

2.2

In the event that the Investigator becomes unable or unwilling to continue the
Project, and a mutually acceptable substitute is not available, Institution and
Sponsor will each have the option to terminate the Project and this Agreement by
providing the other party with written notice of same.

2.3

In the performance of the Project under this Agreement:

 

(a)

Institution will be deemed to be and will be an independent contractor,

 

(b)

neither party is authorized or empowered to act as agent for the other for any
purpose and will not on behalf of the other enter into any contract, warranty,
or representation as to any matter; and

 

(c)

neither party will be bound with respect to third Parties by the acts or conduct
of the other.

3.

REPORTS AND CONFERENCES

3.1

During the Contract Period, Institution will keep Sponsor informed, orally or in
writing, as to the progress of the Project. Subject to Article 4.1, Institution
will submit a final report to Sponsor within sixty (60) days after the
conclusion of the Contract Period or early termination of this Agreement,
whichever is sooner.

3.2

During the term of this Agreement, representatives of Institution will meet with
representatives of Sponsor at times and places mutually agreed upon to discuss
the progress and results, as well as ongoing plans, or changes to the Project.

4.

SUPPORT

4.1

Sponsor shall not be required to pay any amount to Institution to support the
Project. Sponsor's entire obligation to support the Project shall be the
"in-kind" contribution of access by the Researcher to Sponsor's software,
hardware, and facilities more fully described in Appendix "B" (collectively the
"Sponsor's Contribution"). Institution reserves the right to suspend work on the
Project or to terminate the Project and this Agreement by delivering written
notice of same to Sponsor if Sponsor fails to provide Sponsor's Contribution.

5.

PUBLICITY

5.1

Notwithstanding anything to the contrary in this Agreement, either Party may
disclose the identity of the other, the title of the Project, the name of the
Investigator, the Contract Period and a general description of the Sponsor's
Contribution in support of the Project. Except as provided by the foregoing,
neither Party may use the name of the other, nor of any member of the other
Party's staff, in any publicity, advertising, or news release without the prior
written approval of an authorized representative of the other.

 

 


--------------------------------------------------------------------------------



 

- 5 -

 

 

 

6.

CONFIDENTIALITY

6.1

The Recipient will keep and use all of the Provider's Confidential Information
in confidence solely for the purpose set forth in this Agreement and will not
disclose any part of the Provider's Confidential Information to any person,
firm, corporation, or other entity. Without limiting the generality of the
foregoing, the Recipient will not use, manufacture, or sell the Provider's
Confidential Information or any device or means incorporating any of the
Provider's Confidential Information, and will not use any of the Provider's
Confidential Information as the basis for the design or creation of any device
or means.

6.2

Subject to Article 5.1, Sponsor requires of Institution, and Institution agrees
within the letter of the law, that this Agreement, and each part of it, is
confidential and will not be disclosed to third Parties, as Sponsor claims that
such disclosure would or could reveal commercial, scientific or technical
information and would significantly harm Sponsor's competitive position.

6.3

Sponsor contemplating the disclosure of Confidential Information acknowledges
that Institution by its very nature is an open public research institution with
students passing through in an open and uncontrolled manner and therefore cannot
provide the same degree of security for its own Confidential Information as that
which is customary in an industrial research centre. However, Institution will
use the same care and discretion to avoid disclosure of Confidential Information
as it uses for its own similar Confidential Information that it does not wish to
disclose.

6.4

Notwithstanding any termination or expiration of this Agreement, the obligations
of confidentiality in this Article 6 will survive and continue to be binding
upon the Recipient, its successors, and assigns until three (3) years after such
termination or expiration.

7.

PUBLICATIONS

7.1

The Parties recognize that it is part of the function of Institution to publish
information. Accordingly, the researchers will not be restricted from presenting
at symposia, national, or regional professional meetings, or from publishing in
abstracts, journals, theses, or dissertations, or otherwise, whether in printed
or in electronic media, methods and results of the Project, under the following
terms and conditions:

 

(a)

Institution provides Sponsor with copies of any proposed publication or
presentation at least forty-five (45) days in advance of the submission of such
proposed publication or presentation to a journal, editor, or other third party;
and

 

(b)

Sponsor has not, within thirty (30) days after receipt of said copies, objected
in writing to such proposed presentation or proposed publication in accordance
with Article 7.2 of this Agreement.

 

 


--------------------------------------------------------------------------------



 

- 6 -

 

 

7.2

Sponsor may object to a proposed presentation or proposed publication on the
grounds that it contains Confidential Information that was disclosed to
Institution by Sponsor, or on the grounds that it discloses patentable subject
matter which needs protection.

7.3

If Sponsor makes objection on the grounds of the inclusion of Confidential
Information, Institution will ensure that its researchers remove such
Confidential Information immediately from the proposed presentation or
publication, after which Institution and its researchers may proceed with said
presentation or publication.

7.4

If Sponsor makes an objection on the grounds of protection of patentable subject
matter:

 

(a)

it will be deemed to be a direction to Institution to file a patent application
pursuant to Article 8.5; and

 

(b)

Institution will ensure that its researchers refrain from making such
publication or presentation until Institution has filed one or more patent
applications with one or more patent offices directed to such patentable subject
matter, after which Institution may proceed to said presentation or publication.
For greater certainty, a provisional patent application will be considered to be
a patent application in the United States of America for the purposes of this
Agreement.

7.5

Notwithstanding Article 7.2(b)(ii), said delay will be no longer than ninety
(90) days from the date of receipt of Sponsor's objection.

8.

INTELLECTUAL PROPERTY

8.1

The Parties acknowledge and agree that all rights and title to Institution
Intellectual Property and Institution Copyrighted Software will belong to
Institution.

8.2

The Parties acknowledge and agree that all rights and title to Sponsor
Intellectual Property and Sponsor Copyrighted Software will belong to Sponsor.

8.3

The Parties acknowledge and agree that all rights and title to Joint
Intellectual Property and Joint Copyrighted Software will belong jointly to
Institution and Sponsor. Notwithstanding the applicable patent or other
intellectual property laws in any jurisdiction, none of the Parties may
commercially exploit any Joint Intellectual Property or Joint Copyrighted
Software except as specifically provided for in Article 9.

8.4

Institution will promptly notify Sponsor of any Institution Intellectual
Property and Institution Copyrighted Software. The Parties will promptly notify
one another of any Joint Intellectual Property and Joint Copyrighted Software.

8.5

Sponsor may direct that Institution file one or more patent applications for
Institution Intellectual Property and Joint Intellectual Property. Institution
will then promptly prepare, file, and prosecute patent applications in the name
of Institution for Institution Intellectual Property and in joint names of
Institution and Sponsor for Joint Intellectual Property.

 

 


--------------------------------------------------------------------------------



 

- 7 -

 

 

8.6

Institution will be responsible for making final decisions regarding the scope
and content of the patent applications and their prosecution. Institution will
advise Sponsor on all patent applications and any developments and will promptly
supply Sponsor with copies of all papers received and filed in connection
thereto in sufficient time for Sponsor's review and input.

8.7

Sponsor will bear all costs incurred in connection with the preparation, filing,
prosecution and maintenance of the patent applications and will cooperate with
Institution to assure that the patent applications cover, to the best of
Sponsor's knowledge, all items of commercial interest and importance.

8.8

If Institution wishes to obtain patent protection for Institution Intellectual
Property and Joint Intellectual Property over and above that for which Sponsor
wishes to provide its financial support pursuant to Article 8.7, Institution
will be free to file, continue prosecution, or maintain the patent applications
at its own expense. In such event, Institution will not have any obligation to
Sponsor under Article 9 (Grant of Rights) relating to patent protection for
which Sponsor does not provide financial support.

9.

GRANT OF RIGHTS

By UBC

9.1

Institution grants to Sponsor a non-exclusive, royalty-free, non-transferable,
perpetual right:

 

(a)

to use, and to permit third parties to use, Institution Copyrighted Software and
Joint Copyrighted Software in the development of the System; and

 

(b)

to licence the Institution Copyrighted Software and Joint Copyrighted Software
to third parties who access the System for academic and research purpose, or for
commercial purposes.

9.2

Institution grants Sponsor an option to obtain a royalty-bearing licence to use
or otherwise exploit Institution Intellectual Property and Joint Intellectual
Property for commercial purposes subject to the provisions determined in
accordance with Article 9.3 (the "Option "). The Option will subsist with
respect to each item of Institution Intellectual Property and Joint Intellectual
Property for a period of six (6) months after Institution has disclosed said
item in writing to Sponsor (the "Option Period"). Sponsor may exercise the
Option within the Option Period by delivering written notice of same to
Institution.

9.3

If Sponsor exercises the Option, the Parties will negotiate in good faith to
determine the specific provisions which the licence will be granted by
Institution to Sponsor. Such license will contain commercially reasonable
royalty rates and other financial terms and which will be generally consistent
with the provisions of the license agreements then being entered into by
Institution with its other licensees. If Institution and Sponsor, acting
reasonably, are unable to agree upon such specific provisions within a period of

 


--------------------------------------------------------------------------------



 

- 8 -

 

 

six (6) months after the date when Sponsor exercised the Option, the Option will
be null and void.

By Sponsor

9.4

Sponsor grants Institution a non-exclusive, royalty-free licence to use Sponsor
Intellectual Property and Sponsor Copyrighted Software during the Contract
Period in connection with the performance of the Project, and during and after
the Contract Period for academic and research purposes only.

10.

TERM AND TERMINATION

10.1

This Agreement will be effective for the full duration of the Contract Period
unless sooner terminated in accordance with the provisions of Article 10.

10.2

Either party may terminate this Agreement upon ninety (90) days prior written
notice to the other.

10.3

If either Party commits any breach or default of any terms or conditions of this
Agreement and also fails to remedy such breach or default within thirty (30)
days after receipt of a written notice from the other party, the Party giving
notice may terminate this Agreement by sending a notice of termination in
writing to the Party in breach. This termination will be effective as of the
date of the receipt of such notice. The termination may be in addition to any
other remedies available at law or in equity.

10.4

This Agreement may be terminated by Institution if Sponsor is in breach of any
other agreement between Sponsor and Institution, which breach has not been cured
within the time provided for the curing of such breach under the terms of such
other agreement.

10.5

No termination of this Agreement, however effectuated, will release the Parties
from their rights and obligations under Articles 5 (Publicity), 6
(Confidentiality), 8 (Intellectual Property), 9 (Grant of Rights) 10.5 (Survival
of Certain Obligations), 10.6 (Cessation of use of Confidential Information), 11
(Disclaimer of Warranty) and 12 (Indemnity).

10.6

Upon the termination of this Agreement, the Recipient will cease to use the
Provider's Confidential Information in any manner whatsoever and upon the
written request of the Provider, will deliver to the Provider all of the
Provider's Confidential Information in the Recipient's possession or control,
together with a certificate that no copies have been made or retained.

10.7

The Parties may extend this Agreement in writing for additional periods under
mutually agreeable terms and conditions. Said extension will be effective upon
signature by both Parties.

11.

DISCLAIMER OF WARRANTY

11.1

UNIVERSITY MAKES NO REPRESENTATIONS OR WARRANTIES, EITHER EXPRESS OR IMPLIED,
WITH RESPECT TO THE DATA OR OTHER RESULTS

 


--------------------------------------------------------------------------------



 

- 9 -

 

 

ARISING FROM THE PROJECT OR WITH RESPECT TO ANY CONFIDENTIAL INFORMATION IT MAY
DISCLOSE TO SPONSOR. UNIVERSITY SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTY OF
NON-INFRINGEMENT OR MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE AND WILL
IN NO EVENT BE LIABLE FOR ANY LOSS OF PROFITS, BE THEY DIRECT, CONSEQUENTIAL,
INCIDENTAL, OR SPECIAL OR OTHER SIMILAR OR LIKE DAMAGES ARISING FROM ANY DEFECT,
ERROR OR FAILURE TO PERFORM, EVEN IF UNIVERSITY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. SPONSOR ACKNOWLEDGES THAT THE PROJECT IS OF AN
EXPERIMENTAL AND EXPLORATORY NATURE, THAT NO PARTICULAR RESULTS CAN BE
GUARANTEED, AND THAT IT HAS BEEN ADVISED BY UNIVERSITY TO UNDERTAKE ITS OWN DUE
DILIGENCE WITH RESPECT TO ALL MATTERS ARISING FROM THIS AGREEMENT.

12.

INDEMNITY

12.1

Sponsor hereby indemnifies, holds harmless and defends Institution, its Board of
Governors, directors, officers, employees, faculty, students, invitees and
agents against any and all claims (including all reasonable legal fees and
disbursements incurred) arising out of the receipt or use by Sponsor of any of
Institution's Confidential Information, Institution Intellectual Property, the
Joint Intellectual Property, Sponsor Intellectual Property, or any data or other
results arising from the Project including, without limitation, any damages or
losses, consequential or otherwise, arising from or out of the Project, however
they may arise.

13.

INSURANCE

13.1

The Parties acknowledge that Institution has adequate liability insurance
applicable to its directors, officers, employees, faculty, students and agents
while acting within the scope of their employment by Institution. Institution
has no liability insurance policy that can extend protection to any other
person. Therefore, subject to Article 11, each Party hereby assumes any risks of
personal injury and property damage attributable to the negligent acts or
omissions of that Party and its directors, officers, employees and agents, and
where applicable faculty and students.

14.

GOVERNING LAW

14.1

This Agreement will be governed by and construed in accordance with the laws in
force in the Province of British Columbia and Canada without regard to its
conflict of law rules. Subject to Article 14.2, the Parties agree that by
executing this Agreement they have attorned to the jurisdiction of the Supreme
Court of British Columbia.

14.2

In the event of any dispute arising between the Parties concerning this
Agreement, its enforceability, or its interpretation, the dispute will be
settled by a single arbitrator appointed in accordance with the provisions of
the Commercial Arbitration Act, in force in British Columbia. The place of
arbitration will be Vancouver, British Columbia,

 


--------------------------------------------------------------------------------



 

- 10 -

 

 

Canada and the language used will be English. Notwithstanding the foregoing,
either Party may apply to a court of competent jurisdiction for interim
protection.

15.

ASSIGNMENT

15.1

UBC shall not assign this Agreement without the prior written consent of
Sponsor, which consent shall not be unreasonably withheld or delayed. Sponsor
shall not assign this Agreement, other than to a purchaser of all, or
substantially all, of the assets of Sponsor, without the prior written consent
of UBC, which consent shall not be unreasonably withheld or delayed.

16.

NOTICES

16.1

All notices or other documents that either Party is required or wishes to
deliver to the other Party may be delivered only by personal delivery or by
registered or certified mail, telecopy, all postage and other charges prepaid,
at the address below or at such other address as that Party may designate in
writing to the other. Any notice personally delivered or sent by telecopy will
be deemed to have been given or received at the time of delivery or telecopying.

Sponsor

University

Mr. Joel Bellenson
Chief Executive Officer
UPSTREAM Biosciences Inc
Suite # 305
1338 W Broadway,
Vancouver, British Columbia,
Canada V6H IH2.

Mr. Angus Livingstone
Managing Director
University-Industry Liaison Office
The University of British Columbia
#103 - 6190 Agronomy Road,
Vancouver, British Columbia,
Canada V6T IZ3

Telephone: (604) 730-0086

Telephone: (604) 822-8580

Fax: (604) 730-0820

Fax: (604) 822-8589

 

VCHA

 

Dr. Bernie Bressler
Vice President, Research
Vancouver Coastal Health Authority
VGH Research Pavilion
828 West 10th Avenue,
Vancouver, British Columbia,
Canada V5Z 1L8

 

Telephone: (604) 875-564

 

Fax: (604) 875-5684

16.2

Sponsor may direct questions of a scientific nature or regarding financial
matters to University through the following contacts:

 

 


--------------------------------------------------------------------------------



 

- 11 -

 

 

 

 

Scientific Matters

Financial Matters

 

Dr. Artem Cherkasov

Manager, Research and Trust Accounting

 

Department of Medicine

Office of Financial Services

 

The University of British Columbia

The University of British Columbia

 

452D Heather Pavilion,

General Services Administration Building

 

2733 Heather Street,

2075 Wesbrook Mall

 

Vancouver, British Columbia,

Vancouver, British Columbia,

 

Canada V5J 3J5

Canada V6T 1Z1

 

Telephone: 604 875-411l(Ext 68541)

Telephone: (604) 822-3275

 

Fax: 604 875-4013

Fax: (604) 822-2417

17.

GENERAL

 

17.1

The Appendices and the terms and conditions contained in this Agreement
constitute the entire understanding between the Parties. The Parties will be
bound by the Appendices except to the extent that they may conflict with the
terms and conditions contained in this Agreement, in which case the terms and
conditions of this Agreement will govern. No modifications will be binding
unless executed in writing by the Parties.

17.2

If any provision of this Agreement will be held to be invalid, illegal or
unenforceable under any applicable statute or rule of law, the validity,
legality and enforceability of the remaining provisions will in no way be
affected or impaired thereby.

17.3

No condoning, excusing or overlooking by either Party of any default or breach
of any terms of this Agreement by the other Party will operate as a waiver of
the Party's rights under this Agreement of any continuing or subsequent default
or breach. No waiver will be inferred from or implied by anything done or
omitted by a Party except an expressed waiver in writing.

17.4

Neither Party who exercises a specific right or remedy will be precluded from or
prejudiced in exercising another right or pursuing another remedy or maintaining
an action to which it may otherwise be entitled either at law or in equity.

17.5

This Agreement may be executed by the Parties in separate counterparts, each of
which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

17.6

The Parties will with reasonable diligence do all such things and provide all
such reasonable assurances as may be required to consummate the transactions
contemplated by this Agreement, and each such Party will provide such further
documents or instruments required by the other as may be reasonably necessary or
desirable to effect the purpose of this Agreement and carry out its provisions.

IN WITNESS WHEREOF the Parties have executed this Agreement effective as of the
beginning of the Contract Period, regardless of the date of execution.

 

 


--------------------------------------------------------------------------------



 

- 12 -

 

 

 

Signed for and on behalf of the

Signed for and on behalf of

The University of British Columbia

UPSTREAM Biosciences Inc

by its duly authorized officer:

by its duly authorized officer:

/s/ signed A. Angus Livingstone

 

/s/ signed Joel Bellenson

Mr. A. Angus Livingstone

Mr. Joel Bellenson

Managing Director

President

Date: 13 August 2004

Date: August 11, 2004

Signed for and on behalf of the

Vancouver Coastal Health Authority

by its duly authorized officer:

/s/ signed                                                  

for Name: Dr. Bernie Bressler

Title: Vice-President, Research

Date: 13 August 2004

I have read and understood the foregoing Agreement and understand my
responsibilities as the Investigator:

/s/ A. Cherkasov                                                     

Dr. Artrem Cherkasov, Department of Medicine

Date: August 12, 2004

 

 


--------------------------------------------------------------------------------



 

- 13 -

 

 

APPENDIX "A"

RESEARCH PROPOSAL AND BUDGET

RESEARCH PROPOSAL

Title:

e-macrophage: semantic modeling of pathogenic invasion and host defense

Background

Interactions among genes, gene products and small molecules regulate cellular
processes involving cell survival, cell proliferation, cell differentiation and
others. Their interactions are organized into complex structures that are
conventionally divided into cell signaling, metabolic and gene regulatory
networks. Vast amounts of knowledge on intracellular networks have been
accumulated up to date. However, the information is highly compartmental as
various individual pathways are mostly stored in separated and non-linked static
diagrams. To understand and predict complex cellular behaviors, cell signaling,
metabolic and gene regulatory networks need to be combined into an integrated
model, which will accommodate the variety of biological knowledge and
experimental data.

Recently, an artificial intelligence approach known as semantic networks (SN)
has gained attention of the biological community as potentially useful tool for
such integration [1, 2]. A semantic network is a method to represent information
or knowledge by nodes and edges in a graphic form, where a node represents a
concept and an edge represents a relationship [3]. Within a semantic network, a
concept such as a protein, a chemical reaction or a sub-cellular location is
modeled by a semantic agent, and the identity and properties of an agent arise
from its relationships with other agents, not from descriptions or labels.
Hence, within a semantic network "things are what they do". Such abstract
interpretation has been proven to be very useful for modeling complex
network-like systems. Thfus, the SN-based solutions implemented by a local
company Visual Knowledge Inc. (VK) have been successfully used to model
corporate enterprise systems, flight scheduling networks, hardware maintenance
simulators, integrated currency exchange boards and other complex systems for
more than 13 years [4]. Recently, the VK environment has been applied by
UPSTREAM Biosciences Inc. for managing large scale and complex biological
systems [5]. Previously, UPSTREAM Biosciences Inc. has demonstrated that the SN
approach of VK can effectively integrate various types of knowledge for modeling
and simulating complex behaviors within cells.

The semantic network approach is very suitable for studying intracellular
networks in macrophages and bacterial invasion processes. Macrophages, which are
important elements of the innate immune system in mammals, engulf foreign cells
such as bacterial through phagocytosis, and the foreign cells are killed in
phagosomes during phagosome maturation. However, some pathogens such as
mycobacterium tuberculosis can interfere with the host pathways involved in
phagosome maturation and survive within macrophages [6]. It is known that
phagocytosis and phagosome maturation are regulated by a complex network of
molecular interactions [7]. Such interactions involved enzymes called PI3Ks,
which themselves control many other cellular processes such as cell survival and
cell division [8]. Hence, it is a challenge to understand and predict the
cellular responses in macrophages during bacterial invasions.

 

 


--------------------------------------------------------------------------------



 

- 14 -

 

 

Objectives and Methods:

In collaboration with UPSTREAM Biosciences Inc., an electronic version (the SN
model) of human macrophages will be constructed, and the model will integrate
the available knowledge on cell signaling, metabolic and gene regulatory
networks. The construction of the e-macrophage will address an important
scientific hypothesis, which suggests that bacteria attack essential components
in a host cell such as a human macrophage in a way that the cell cannot recover
the normal cellular defense through alternative pathways. The model will be used
to capture the "intelligence" of bacterial invasions, analyze the host response
and identify therapeutic strategies against bacterial attacks. To conduct this
investigation, the following objectives will be achieved:

1.          Automation of data collection, integration and representation:

Automatic procedures that extract data on molecular interactions from literature
and public available databases will be developed. Existing interaction databases
such as BioCarta [9], KEGG [10], BioCyc [11], and BIND [12] will provide
qualitative data for constructing the e-macrophage. To capture cell dynamics,
quantitative data such as binding affinities, reaction kinetics, and
gene/protein expression profiles will also be integrated into the model. In
addition, an interactive website will be developed. Through the web, researchers
can utilize the semantic network technology for creating and analyzing pathways
in the macrophage or other cells of their interest.

2.          Identification of new symptoms in macrophages:

To investigate the host response, a SN-application that simulates the actions of
molecules under different biological scenarios will be developed. In the
simulation, molecules will interact according to their locations and states with
probabilities. Such interpretation is different from most of the current
differential-equation based cell simulators [13]. Our approach will represent
the dynamics and the stochastic behavior of biological systems effectively.
Combining with the available knowledge on bacterial invasion processes, the
simulation will be utilized to analyze and predict cellular responses and
symptoms in human macrophages during bacterial attacks.

3.          Development of optimal therapeutic strategies:

To investigate the robustness of human macrophages, "in silico" experiments will
be conducted to study the local and global behaviors of the cells under
perturbations. For instance, components in the e-macrophage can be removed or
inhibited, and the system response will be simulated. Moreover, the series of
molecular events that lead to such a response will be traced and studied. This
will provide explanatory rational for bacterial interference with the host
defense and identify other "weak" components that are prone to bacterial
attacks. In addition, databases of small molecules and drugs will be integrated
into the model, and hypothetical drug-actions can be simulated and evaluated. It
is anticipated that such approach will allow the identification of novel drugs
and drug targets against bacterial invasions.

Expected value

 

 


--------------------------------------------------------------------------------



 

- 15 -

 

 

The e-macrophage allows "in silico" interpretation of existing biological
knowledge and experimental results, and it provides guidance for new
experiments. Hence it will be a useful tool for studying interactions between
intracellular pathogens and host cells.

References

1.

Lindberg DA, Humphrey BL, McCray AT: The Unified Medical Language System.
Methods Inf Med 1993, 32:281-291.

2.

Fisher MJ, Malcolm G, Paton RC: Spatio-logical processes in intracellular
signalling. Biosystems 2000, 55:83-92.

3.

Griffith RL: Three principles of representation for semantic networks. ACM
Transactions on Database Systems 1982, 7:417-442.

4.

Visual Knowledge [http://www.visualknowledge.com]

5.

BioCad [http:www.biocad.com]

6.

Tjelle TE, Lovdal T, Berg T: Phagosome dynamics and function. BioEssays 2000,
22:255-263.

7.

Stephens L, Ellson C, Hawkins P: Roles of PI3Ks in leukocyte chemotaxis and
phagocytosis. Curr Opin Cell Biol 2002, 14:203-213.

8

Wymann MP, Zvelebil M, Laffargue M: Phosphoinositide 3-kinase signalling - which
way to target? Trends Pharmacol Sci 2003, 24:366-376.

9.

BioCarta [http:www.biocarta.com]

10.

KEGG [http://www.genome.ad.jp/kegg/kegg2.html]

11.

BioCyc [http://www.biocyc.org/]

12.

BIND [http://www.blueprint.org/bind/bind.php]

13.

Neves SR, Lyengar R: Modeling of signaling networks. BioEssays 2002,
24:1110-1117.

 

 


--------------------------------------------------------------------------------



 

- 16 -

 

 

APPENDIX "B"

SPONSOR SOFTWARE, HARWARE, AND FACILITIES

SPONSOR SOFTWARE

The Visual KnowledGe environment

Visual Knowledge (VK) is a codeless application development environment, and its
implementation has been influenced by the theory of semantic networks as well as
other approaches including set theory, frame system, object-oriented modeling
theory and systems based on networks of active software agents. Different from
other passive knowledge representation technology, VK is dynamic and scalable,
and it is capable of active representation and integration of different domain
knowledge. By manipulating a number of fundamental classes of semantic agents
like "physical thing", "event" and "trigger", models of various complexity can
be constructed with VK. In addition, VK allows the creation of "prototypes"
within each basic class of agents, and therefore it enables any classification
of agents based on their common characteristics and behaviors. Visual Knowledge
has been applied successfully to model and manipulate complex "interactomes",
including corporate enterprise systems, flight scheduling networks, hardware
maintenance simulators, and integrated currency exchange boards.

The BioCAD software

BioCAD is a Visual Knowledge-based development environment customized to model
biological systems. The BioCAD software provides tools for managing large-scale
biological data and for visualizing and editing biological pathways and
networks. BioCAD currently contains millions of biological concepts and hundreds
of pathways that have been integrated and curated from publicly available data
sources. A locally installed client program allows semantic agents to be
created, stored and queried from a remote central server.

SPONSOR HARWARE & FACILITIES

The computer facility at UPSTREAM Biosciences Inc. includes 19 high-performance
servers and 25 workstations with broadband high-speed internet connection.
UPSTREAM Biosciences Inc. has four research staff and one technician. A central
server (Dual Xeon 2.4 GHz CPU, 3GB memory) is available for data storage and
manipulation for the project. A local client program installed at Dr.
Cherkasov's lab provides remote access to the UPSTREAM Biosciences Inc.'s
server.

SPONSOR PERSONNEL PARTICIPATING IN THE PROJECT

•

Shawn Anderson

Conor Shankey (CEO of Visual Knowledge,

•

Joel Bellenson

Inc.)

 

•

Jason Ng.

Ian Upright

 

•

Kyle Recsky

Youssouf Wabi

 

 

 

 

 

 